Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2021/0278837 A1 to Fairfield et al. that was filed in 2014 and is prior to 6-26-20 over U.S. Patent No.: 8,849,494 B1 to Herbach which was filed on 3-15-13 (hereinafter “Herbach”) which is prior to the effective date and assigned to Waymo™ and in view of NPL, Arribas, Edgar, Coverage Optimization with a Dynamic Network of Drone Relays, IEEE Transactions on Mobile Computing ( Volume: 19, Issue: 10, Oct. 1 2020) (hereinafter “Arribas”).

    PNG
    media_image1.png
    844
    703
    media_image1.png
    Greyscale

 “….1. A system for autonomous hazardous area data collection, comprising:
an autonomous vehicle comprising (i) a propulsion device, (ii) a wireless transmitter device, (iii) (see FIG. 1, where the vehicle 100 has a engine and a motor 118 and a wireless communication system to communicate with a remote operator) 
an imaging device, (iv) an electronic processing unit, and (v) a non-transitory memory device in (see camera 130 and LIDAR 138 and radar unit 126) 
communication with the electronic processing unit, wherein the non-transitory memory device stores
instructions that define (a) a hazardous area data collection routine, (b) an Al image processing routine,  (see FIG. 4e where the av has determined in the abstract and in FIG. 4e that there is a so called hazardous unprotected left turn detected and the vehicle should proceed or hold and take caution)

(c) a three-dimensional mapping routine, and (d) a locational computation routine, that when executed
by the electronic processing unit, result in:
acquiring, in response to an initiation of the hazardous area data collection routine by
the electronic processing unit and utilizing the imaging device at a first location and at an
initiation time, data descriptive of the first location;  (see paragraph 74-83) 
    PNG
    media_image2.png
    823
    1204
    media_image2.png
    Greyscale

identifying, by the electronic processing unit and utilizing the Al image processing
routine to process the data descriptive of the first location, locations of a first plurality of
landmarks in relation to the first location; (see FIG. 4e where the vehicle can determine a stop sign as element 404 and vehicles 406 and 410)
generating, by an execution of the three-dimensional mapping routine by the electronic
processing unit and based on the identified locations of the first plurality of landmarks, a three dimensional
map descriptive of an area in which the autonomous vehicle is disposed; (see FIG. 4e where the vehicle can determine a stop sign as element 404 and vehicles 406 and 410)

…navigating throughout the area in which the autonomous vehicle is disposed, wherein
the navigating comprises:
(1) activating, by the autonomous vehicle and in response to an execution of
the hazardous area data collection routine by the electronic processing unit, the
propulsion device and thereby moving the autonomous vehicle from the first location to
a new location;  (see paragraph 82-88)” 

Fairfield is silent but Herbach teaches (2) acquiring, in response to the execution of the hazardous area data
collection routine by the electronic processing unit and utilizing the imaging device at
the new location and at a new time, data descriptive of the new location; (See FIG. 15a that shows a touchscreen 1500 where a new proposed trajectory 1550 in FIG. 15b can be made for the vehicle 1530 to avoid the object 1542 and FIG. 15c where the speed 1562 may also be altered; see FIG. 19A, block 1901; see Col. 22, lines 28 to 67; see Col. 24, lines 1-65)”.
(3) identifying, by the electronic processing unit and utilizing the Al image
processing routine to process the data descriptive of the new location, locations of a
new plurality of landmarks in relation to the new location; (see col. 6, lines 18 to 39) (see LIDAR unit 1626 in FIG. 16 and camera 1628 and obstacle detector 1630-1634 where the vehicle approaches the items and detects the items) (see FIG. 10, where the av may be processing the data 
(4) generating, by an execution of the three-dimensional mapping routine by
the electronic processing unit and based on the identified locations of the new plurality
of landmarks, an updated three-dimensional map descriptive of the area in which the
autonomous vehicle is disposed; (see FIG. 10, where the av may be processing the data incorrectly and may become stuck and the remote operator cancels the information and intervenes in block 1030; see col. 4, lines 37 to 40 where the  at least one high-level, polygonal or polyhedral representation of an object that obstructs the first trajectory or point cloud representation of the object in the point cloud is ignored and cancelled so 
(5) computing, by an execution of the locational computation routine by the
electronic processing unit and based on a comparison of the locations of the first
plurality of landmarks and the locations of the new plurality of landmarks, a location of
the autonomous vehicle on the updated three-dimensional map; and(see FIG. 15c where the av 1530 is traveling at a position on route 7 with a trajectory 1540 and then a revised trajectory 1550 to avoid the obstacle from the UI 1510 at the expert center and at acquisition time is recorded as August 4, 2013 at 5:24 PDT); (see FIG. 15c where the av 1530 is traveling at a position on route 7 with a trajectory 1540 and then a revised trajectory 1550 to avoid the obstacle from the UI 1510 at the expert center);  (see also FIG. 6-8 where the host vehicle and the target vehicle are shown as blocks 610, 614 and the trajectory of the host vehicle may indicate a collision if an original trajectory 630 is followed to destination point 632 and a revised trajectory can be input 836 that avoids the collision)
(6) repeating steps (1) through (5) until a triggering event is identified;
identifying, in response to the execution of the hazardous area data collection routine
by the electronic processing unit, the triggering event; , (see FIG. 15c where the av 1530 is traveling at a position on route 7 with a trajectory 1540 and then a revised trajectory 1550 to avoid the obstacle from the UI 1510 at the expert center and at acquisition time is recorded as August 4, 2013 at 5:24 PDT); (see FIG. 15c where the av 1530 is traveling at a position on route 7 with a trajectory 1540 and then a revised trajectory 1550 to avoid the obstacle from the UI 1510 at the expert center);  (see also FIG. 6-8 where the host vehicle and the target vehicle are shown as blocks 610, 614 and the trajectory of the host vehicle may indicate a collision if an original trajectory 630 is followed to destination point 632 and 
    PNG
    media_image3.png
    677
    501
    media_image3.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure combine the 

    PNG
    media_image4.png
    661
    1373
    media_image4.png
    Greyscale

Fairfield is silent but ARRIBAS teaches “…identifying, by the electronic processing unit that a base station is not within
transmission range of the wireless transmitter device;
repositioning the autonomous vehicle within the area in which the autonomous vehicle
is disposed, utilizing the updated three-dimensional map to navigate to a location that is closer
to the base station, wherein the repositioning comprises:
activating, by the autonomous vehicle and in response to the identifying that
the base station is not within transmission range of the wireless transmitter device, the
propulsion device and thereby moving the autonomous vehicle from a current location
to a location that is closer to the base station; and
transmitting, from the closer location and to the base station, and utilizing the
wireless transmitter device, data defining the updated three-dimensional map”.  (see section 4 where the drone is provide an optimal air coverage area to section 5.4 and FIG. 4-6)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure combine the disclosure of Fairfield with the teachings of ARRIBAS since ARRIBAS teaches that drone paths can follow a Bezier curve in FIG. 1 to fill in the gaps when a base station does not provide coverage on the 3d map of FIG. 1 to ensure a high quality of service to all clients.    See Arribas at the abstract and section 1-5. 


Claims 2-3 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2021/0278837 A1 to Fairfield et al. that was filed in 2014 and is prior to 6-26-20 over U.S. Patent No.: 8,849,494 B1 to Herbach which was filed on 3-15-13 (hereinafter “Herbach”) which is prior to the effective date and assigned to Waymo™ and in view of NPL, Arribas, Edgar, Coverage Optimization with a Dynamic Network of Drone Relays, IEEE Transactions on Mobile Computing ( Volume: 19, Issue: 10, Oct. 1 2020) (hereinafter “Arribas”) and in view of U.S. Patent No.: 8,618,922 B2 to Debouk et al. that was filed in 2010 (hereinafter “Debouk”)

Fairfield is silent but Debouk teaches “… 2. The system for autonomous hazardous area data collection of claim 1, wherein the
autonomous vehicle(see block 114 where the autonomous mode of operation is enable in block 114 or disabled in block 112 and then it is engaged in block 130 as autonomous mode)  further comprises a sensor in communication with the electronic processing unit,
and wherein the hazardous area data collection routine comprises instructions that when executed by
the electronic processing unit, result in:
collecting, utilizing the sensor during the navigating, a sensor reading at a plurality of locations
in the area in which the autonomous vehicle is disposed, (see col. 3, table 1 where in line 51 a so called critical failure in the vehicle has occurred and then the processor asks that the autonomous vehicle be disabled and the operator take a manual control of the vehicle)wherein each sensor reading is descriptive of
the location at which it is collected; and (see FIG. 1, where the device provides a first image that the autonomous vehicle has degraded in block 126 or there is a critical failure warning, a lack of attention warning, or a 
    PNG
    media_image5.png
    442
    508
    media_image5.png
    Greyscale

correlating each sensor reading with a respective location on the updated three-dimensional
map”. (see Fig. 3, block 360 where the autonomous driver shut down mode is shown  to the user as the autonomous mode is in a warning state, or degraded state 330-360; see col. 19, lines 1-21 and col. 22, lines 1-19)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure combine the disclosure of Fairfield with the teachings of Debouk since Debouk teaches that when an 

    PNG
    media_image3.png
    677
    501
    media_image3.png
    Greyscale

Fairfield is silent but Herbach teaches “…3. The system for autonomous hazardous area data collection of claim 2, wherein the
transmitting further comprises transmitting data defining the sensor readings and their respective
locations (see incorrect spline in block 1540 that indicates a faulty data reading as it is passing through the object) on the updated three-dimensional map. (see FIG. 15c where the vehicle 1530 is about to enter the virtual space and output on the display and will collide with the cow 1542 and instead the av is controlled to move according to a different spline trajectory 1550 and 1564) (see FIG. 15c where the av 1530 is traveling at a position on route 7 with a trajectory 1540 and then a revised trajectory 1550 to avoid the obstacle from the UI 1510 at the expert center and at acquisition time is recorded as August 4, 2013 at 5:24 PDT); (see FIG. 15c where the av 1530 is traveling at a position on route 7 with a trajectory 1540 and then a revised trajectory 1550 to avoid the obstacle from the UI 1510 at the expert center);  (see also FIG. 6-8 where the host vehicle and the target vehicle are shown as blocks 610, 614 and the trajectory of the host vehicle may indicate a collision if an original trajectory 630 is followed to destination point 632 and a revised trajectory can be input 836 that avoids the collision);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure combine the disclosure of Fairfield with the teachings of Herbach since Herbach teaches that when a vehicle is moving in a new area a 3d point cloud of the 

Claim 4 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2021/0278837 A1 to Fairfield et al. that was filed in 2014 and is prior to 6-26-20 over U.S. Patent No.: 8,849,494 B1 to Herbach which was filed on 3-15-13 (hereinafter “Herbach”) which is prior to the effective date and assigned to Waymo™ and in view of NPL, Arribas, Edgar, Coverage Optimization with a Dynamic Network of Drone Relays, IEEE Transactions on Mobile Computing ( Volume: 19, Issue: 10, Oct. 1 2020) (hereinafter “Arribas”) and in further in view of U.S. Patent No.: US8223009B2 to Anderson et al. 

    PNG
    media_image6.png
    688
    807
    media_image6.png
    Greyscale
 Fairfield is silent but Anderson teaches “…4. The system for autonomous hazardous area data collection of claim 1, wherein the
autonomous vehicle further comprises a chemical indicator disposed in a field of view of the imaging (see FIG. 5b where the GUI can identify 1. A chemical and 2. Material class and a material and an amount and the asset id and where it is located on the ship/rail car)
device, and wherein the hazardous area data collection routine comprises instructions that when
executed by the electronic processing unit, result in:
identifying, by an execution of the Al image processing routine by the electronic processing
unit, a reading of the chemical indicator; and (see FIG. 5c where the device can provide a latitude and a longitude and a temperature reading for the chemical; see paragraph 25-35)
correlating the reading of the chemical indicator with a respective location on the updated
three-dimensional map.  (See paragraph 7-8 where the mobile assets that include hazardous chemicals are plotted on a GUI and alerts can be provided based on rules; see paragraph 25-35 where the chemical that are hazardous enter the geo fence then the GUI can provide an indication that a dangerous chemical is entering the school zone and a movement over time can be tracked )

It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure combine the disclosure of Fairfield with the teachings of Anderson since Anderson 

Claims 5-6 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2021/0278837 A1 to Fairfield et al. that was filed in 2014 and is prior to 6-26-20 over U.S. Patent No.: 8,849,494 B1 to Herbach which was filed on 3-15-13 (hereinafter “Herbach”) which is prior to the effective date and assigned to Waymo™ and in view of NPL, Arribas, Edgar, Coverage Optimization with a Dynamic Network of Drone Relays, IEEE Transactions on Mobile Computing ( Volume: 19, Issue: 10, Oct. 1 2020) (hereinafter “Arribas”) and in further in view of U.S. Patent No.: US8838271B2 to Ghose that was filed in 2010.  

    PNG
    media_image7.png
    929
    1210
    media_image7.png
    Greyscale

Fairfield is silent but Ghose teaches “…5. The system for autonomous hazardous area data collection of claim 1, wherein the autonomous vehicle further comprises a sample collection apparatus removably coupled to the autonomous vehicle via a sample collection coupling, and wherein the hazardous area data collection routine comprises instructions that when executed by the electronic processing unit, result in: identifying, by the electronic processing unit, a sample collection location on the updated three dimensional map;  (see FIG. 
    PNG
    media_image8.png
    932
    899
    media_image8.png
    Greyscale

activating, by the autonomous vehicle and in response to the identifying of the sample
collection location, the propulsion device and thereby moving the autonomous vehicle from a current location to the sample collection location; and  (see col. 3, where the robot 100 is dispatched to where the nuclear spill is located via a wheeled or tracked device and includes a sniffer to detect the toxic material and includes a radiation detector 104)
depositing, by disengaging the sample collection coupling, the sample collection apparatus at the sample collection location”. (see col. 3, where the robot 100 is dispatched to where the nuclear spill is located via a wheeled or tracked device and includes a sniffer to detect the toxic material and includes a radiation detector 104 and see Col. 4, line 20-25 where the sensor can be integral or can be detached from the robot to sample the toxic material)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure combine the disclosure of Fairfield with the teachings of Ghouse since Ghouse teaches a drone can include a radiation sensor.  The radiation sensor can detect and provide a value of the intensity of the radiation.  The drone can also alter its movements to improve the data collection. The drone can also be used for 


Fairfield is silent but Ghose teaches 6. The system for autonomous hazardous area data collection of claim 5, wherein the hazardous area data collection routine comprises instructions that when executed by the electronic processing unit, further result in:
activating, by the autonomous vehicle,  (see col. 3, where the robot 100 is dispatched to where the nuclear spill is located via a wheeled or tracked device and includes a sniffer to detect the toxic material and includes a radiation detector 104) the propulsion device and thereby returning the
autonomous vehicle from a current location to the sample collection location; (see col. 3, lines 15-25 where the robots operate in a swarm to have one come and then many others come and return to measure) and
collecting, by engaging the sample collection coupling with the sample collection apparatus, the sample collection apparatus. (see col. 3, where the robot 100 is dispatched to where the nuclear spill is located via a wheeled or tracked device and includes a sniffer to detect the 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure combine the disclosure of Fairfield with the teachings of Ghouse since Ghouse teaches a drone can include a radiation sensor.  The radiation sensor can detect and provide a value of the intensity of the radiation.  The drone can also alter its movements to improve the data collection. The drone can also be used for a removal of the waste and can include a separate sensor package. This can ensure a human can avoid harm and the radiation can be measured remotely. See GHOUSE at col. 3, lines 1-20 and col. 4, lines 20-25.  

Claims 7-9 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2021/0278837 A1 to Fairfield et al. that was filed in 2014 and is prior to 6-26-20 over U.S. Patent No.: 8,849,494 B1 to Herbach which was filed on 3-15-13 (hereinafter “Herbach”) which is prior to the effective date and assigned to Waymo™ and in view of NPL, Arribas, Edgar, Coverage Optimization with a Dynamic Network of Drone Relays, IEEE Transactions on Mobile Computing ( Volume: 19, Issue: 10, Oct. 1 2020) (hereinafter “Arribas”).
Fairfield is silent but Arribas teaches “…7. The system for autonomous hazardous area data collection of claim 1, wherein the identifying that the base station is not within transmission range of the wireless transmitter device, comprises: calculating, by the electronic processing unit and utilizing a current location of the autonomous vehicle on the updated three-dimensional map and stored location information descriptive of a location of a base station, a distance to the location of the base station; and (see FIG. 1 where the drones will lose coverage and will plot a new course to maintain coverage and reduce interference with the other drones and maintain coverage)
identifying, by the electronic processing unit and by comparing the calculated distance to the
location of the base station with signal range information for the wireless transmitter device, that the base station is not within transmission range of the wireless transmitter device”. (see section 4 where the drone is provide an optimal air coverage area to section 5.2-5.4 and FIG. 4-6)


Fairfield is silent but Arribas teaches “…8. The system for autonomous hazardous area data collection of claim 1, wherein the identifying that the base station is not within transmission range of the wireless transmitter device, comprises: identifying, by the electronic processing unit, that a signal from the base station has not been received within a predetermined time period.  (see section 3.1 where the ground path loss model provides an indication that the signal is lost and where the path can be changed for increased bandwidth) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure combine the disclosure of Fairfield with the teachings of ARRIBAS since ARRIBAS teaches that drone paths can follow a Bezier curve in FIG. 1 to fill in the gaps when a 


Fairfield is silent but Arribas teaches “…9. The system for autonomous hazardous area data collection of claim 1, wherein the identifying that the base station is not within transmission range of the wireless transmitter device, comprises: transmitting, to the base station and utilizing the wireless transmitter device, a communications check signal; and
identifying, by the electronic processing unit and in response to the transmitting of the
communications check signal, that a response signal from the base station has not been received within a predetermined time period.  (see algorithm 2 in section 5 where a signal strength of the drone is determined and if the quality of service is low a repositioning can occur)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure combine the disclosure of Fairfield with the teachings of ARRIBAS since ARRIBAS teaches that 


Claim 10 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2021/0278837 A1 to Fairfield et al. that was filed in 2014 and is prior to 6-26-20 over U.S. Patent No.: 8,849,494 B1 to Herbach which was filed on 3-15-13 (hereinafter “Herbach”) which is prior to the effective date and assigned to Waymo™ and in view of NPL, Arribas, Edgar, Coverage Optimization with a Dynamic Network of Drone Relays, IEEE Transactions on Mobile Computing ( Volume: 19, Issue: 10, Oct. 1 2020) (hereinafter “Arribas”).


    PNG
    media_image9.png
    823
    635
    media_image9.png
    Greyscale
 Fairfield is silent but Herbach teaches “10. The system for autonomous hazardous area data collection of claim 1, wherein the imaging device comprises a three-dimensional camera device”. (see FIG. 16, where the device has a lidar range finder 1626 and a camera 1628 that forms a 3d point cloud and see block 520 where the assistance center 520 communicates with all of the avs 1010 and exchanges data and determines if the vehicle is 1. A driverless vehicle and 2. If the vehicle is stuck and is working incorrectly; see col. 29, line 10-13 where the av 1600 is controlled to a controlled stop to avoid a trajectory, or alternatively to a new proposed trajectory and FIG. 10, where the assistance center 520 may control the autonomous vehicle that is stuck to the new trajectory 1090 and to override the incorrect action in av 1010; see col. 16, lines 15 to 44; see col. 25, lines 45 to 51 where the new speed may be provided by the assistance center).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure combine the disclosure of Fairfield with the teachings of Herbach since Herbach teaches that when a vehicle is moving in a new area a 3d point cloud of the surroundings can be determined.  However, there may be a hazard in the road shown as element 1542 that the AV is not processing and the collision with the hazardous object can result.  In this instance, the point cloud can be provided to a remote expert server who can resolve the hazard and 

Claim 11 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2021/0278837 A1 to Fairfield et al. that was filed in 2014 and is prior to 6-26-20 over U.S. Patent No.: 8,849,494 B1 to Herbach which was filed on 3-15-13 (hereinafter “Herbach”) which is prior to the effective date and assigned to Waymo™ and in view of NPL, Arribas, Edgar, Coverage Optimization with a Dynamic Network of Drone Relays, IEEE Transactions on Mobile Computing ( Volume: 19, Issue: 10, Oct. 1 2020) (hereinafter “Arribas”) and in further in view of International Patent Pub. No.: WO2020132233A1 to Scott which was filed in 2018. 

Fairfield is silent but Scott teaches “…11. The system for autonomous hazardous area data collection of claim 1, wherein the imaging device comprises a plurality of camera devices configured to capture images from different orientations. (see claims 1--5 and the abstract where the 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure combine the disclosure of Fairfield with the teachings of Scott since Scott teaches that a drone can include front multiple and rear multiple cameras. The cameras can capture the images in different directions for improved capturing the scene in 180 degrees.  


Claim 12 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2021/0278837 A1 to Fairfield et al. that was filed in 2014 and is prior to 6-26-20 over U.S. Patent No.: 8,849,494 B1 to Herbach which was filed on 3-15-13 (hereinafter “Herbach”) which is prior to the effective date and assigned to Waymo™ and in view of NPL, Arribas, Edgar, Coverage Optimization with a Dynamic Network of Drone Relays, IEEE Transactions on Mobile Computing ( Volume: 19, Issue: 10, Oct. 1 2020) (hereinafter “Arribas”) and in further in view of European Patent Pub. No.: EP 3737141 A1 to Branko et al. that was filed in 2014. 

Fairfield is silent but Branko teaches “12. The system for autonomous hazardous area data collection of claim 1, wherein the
autonomous vehicle comprises a first autonomous vehicle, and wherein the base station comprises a second autonomous vehicle”. (see abstract and claims 1-8);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure combine the disclosure of Fairfield with the teachings of Branko since Branko teaches that a drone can act as a second base station to provide wireless communication to other devices and ensure a high quality of service using the drones for second devices.  


Claim 13 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2021/0278837 A1 to Fairfield et al. that was filed in 2014 and is prior to 6-26-20 over U.S. Patent No.: 8,849,494 B1 to Herbach which was filed on 3-15-13 (hereinafter “Herbach”) which is prior to the effective date and assigned to Waymo™ and in view of NPL, Arribas, Edgar, Coverage Optimization with a Dynamic Network of Drone Relays, IEEE Transactions on Mobile Computing ( Volume: 19, Issue: 10, Oct. 1 2020) (hereinafter “Arribas”) and in further in view of U.S. Patent No.: US10011352B1 to Dahlstrom. 

Fairfield is silent but Dahlstrom teaches “…13. The system for autonomous hazardous area data collection of claim 1, wherein the base station comprises a ground vehicle tethered to a control station: (see abstract and claims 1-11 and FIG. 1 where the UAV has a tether 116).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure combine the disclosure of Fairfield with the teachings of Dahlstrom since Dahlstrom teaches that a drone can be tethered to a ground device or a control station to avoid a loss of a drone.   


Claims 14-15 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2021/0278837 A1 to Fairfield et al. that was filed in 2014 and is prior to 6-26-20 over U.S. Patent No.: 8,849,494 B1 to Herbach which was filed on 3-15-13 (hereinafter “Herbach”) which is prior to the effective date and assigned to Waymo™ and in view of NPL, Arribas, Edgar, Coverage Optimization with a Dynamic Network of Drone Relays, IEEE Transactions on Mobile Computing ( Volume: 19, Issue: 10, Oct. 1 2020) (hereinafter “Arribas”) and in view of European Patent Application Pub. No.: EP3325228B1 to William et al. that was filed in 2015.  

Fairfield is silent but Williams teaches “…14. The system for autonomous hazardous area data collection of claim 1, wherein the triggering event comprises an indication that a predefined minimum data storage capacity has been reached in the non-transitory memory device”. (see paragraph 61,and 72 where the memory is full then the memory is erased and this can be used to free up memory for the future by a second robot);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure combine the disclosure of Fairfield with the teachings of Williams  since Williams teaches that a drone can erase a memory when a use is completed. This can ensure that the full memory is emptied for a subsequent use of the robot.  


Fairfield is silent but Williams teaches “…15. The system for autonomous hazardous area data collection of claim 1, wherein the triggering event comprises an indication that a predefined minimum power level has been reached in a battery of the autonomous vehicle. (See paragraph 43, 62)”. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure combine the disclosure of Fairfield with the teachings of Williams  since Williams teaches that a drone can erase a memory when a use is completed. This can ensure that the full memory is emptied for a subsequent use of the robot.  


Claim 16 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2021/0278837 A1 to Fairfield et al. that was filed in 2014 and is prior to 6-26-20 over U.S. Patent No.: 8,849,494 B1 to Herbach which was filed on 3-15-13 (hereinafter “Herbach”) which is prior to the effective date and assigned to Waymo™ and in view of NPL, Arribas, Edgar, Coverage Optimization with a Dynamic Network of Drone Relays, IEEE Transactions on Mobile Computing ( Volume: 19, Issue: 10, Oct. 1 2020) (hereinafter “Arribas”) and in view of U.S. Patent Application Pub. No. US20180260793A1 to Li. 

Fairfield is silent but Li teaches “…16. The system for autonomous hazardous area data collection of claim 1, further comprising:
acquiring, in response to the execution of the hazardous area data collection routine by the
electronic processing unit and utilizing the imaging device, images of proximate objects in the area in which the autonomous vehicle is disposed; (see FIG. 4, blocks 402-408 where the camera can take photos of a damaged vehicle and then perform image processing on the photos to infer damage to the vehicle and external damage and then calculate a repair cost in blocks 402-408)
comparing, by the electronic processing unit and utilizing the Al image processing routine, the images of the proximate objects to images of comparable undamaged objects; (see paragraph 60 where the telematics system is installed in the vehicle and then can provided before and after the accident the time, velocity, speed and acceleration of  (see abstract where the device can scan a damage part and a second damaged part and then access a database and then the repair cost for the first and the second damaged part can be determined) 
identifying, by the electronic processing unit and utilizing the Al image processing routine and based on the comparing of the images of the proximate objects to the images of the comparable undamaged objects, one or more damaged objects; and
determining, by the electronic processing unit and utilizing the Al image processing routine, a value parameter associated with the one or more damaged objects. (see paragraph 60 where the vehicle telematics data including a speed of the vehicle is provided to the processor and the route and acceleration and see FIG. 4 where an inference is reached as to how the damage occurred in block 406; see paragraph 153-156 where a neural network of past accidents is accessed and then an indicator of a damage can be shown and then other second parts in the vehicle based on prior accidents that may have been damaged as well from a different accident can be accessed to link other parts that are likely damaged but hidden from the view of the camera)



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668